DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        STATE OF FLORIDA,
                            Appellant,

                                     v.

                       JASON LAMAR DAMES,
                             Appellee.

                              No. 4D20-2139

                              [August 5, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
St. Lucie County; William L. Roby, Judge; L.T. Case No. 56-2018-CF-
003013 A.

  Ashley Moody, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellant.

  Carey Haughwout, Public Defender, and Ross Frank Berlin, Assistant
Public Defender, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE, Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.